Order entered September 25, 2013




                                             In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                       No. 05-13-01264-CV

                          IN RE STEVEN EDMOND LOWE, Relator

                                     Original Proceeding from
                                      Dallas County, Texas

                                            ORDER
       Based on the Court’s opinion of today’s date, we DISMISS relator’s petition for writ of

mandamus and DENY his motion for bench warrant or in the alternative motion for hearing by

conference call and his petition for expunction of records. We ORDER that relator bear the costs

of this original proceeding.

                                                      /s/   KERRY P. FITZGERALD
                                                            JUSTICE